DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2021.08.06 has been entered. 

Status of the Claims
Claims 1, 2, and 5 – 7 have been amended
Claim 13 has been canceled
Claims 3, 4, 10, and 12 remain as previously withdrawn
Claim 8 remains as previously canceled 

Election/Restrictions
Claim 1 is allowable. The restriction requirement between Species 1 – 3, and Subspecies A and B, as set forth in the Office action mailed on 2020.06.24 , has been The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Species 1 – 3, and Subspecies A and B is withdrawn.  Claims 3, 4, 10, and 12, directed to a previously unelected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Regarding Claims 3, 4, 10, and 12: Claims 3, 4, 10 and 12 have been rejoined.

Application Title: The application title has been amended as the title is not descriptive of the invention claimed, the new title is clearly indicative of the invention to which the claims are directed. The title is amended to read as follows:

PUMP ARRANGEMENT, AXIAL-FLOW MACHINE AND COMPRESSOR COMPRISING AT LEAST ONE ROTOR HAVING PERMANENT MAGNETS AND A STATOR HAVING A MULTIPLICITY OF TEETH SEPARATED FROM EACH OTHER WHEREIN THE TOOTH TIP HAS A SUBSTANTIALLY RECTANGULAR-SHAPED CROSS SECTION

Allowable Subject Matter
Claims 1 – 7, 9 – 12, and 14 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 has been amended to recite additional elements of the stator teeth and their arrangement as previously discussed during the 2020.08.03 Applicant initiated interview. The closest known prior art device was taught by US 4,401,419, (“Rabe”), and US 2018/0219459, (“Chahine”). Rabe in view of Chahine disclosed or taught A pump arrangement, at least comprising a housing; an axial-flow machine mounted in the housing; and a drive mounted in the housing and designed for conveyance of a fluid; wherein the axial-flow machine at least is formed by at least one first rotor having permanent magnets, a shaft connected to the first rotor and a stator arrangement; wherein the shaft has a shaft axis; wherein the stator arrangement has a multiplicity of stator teeth distributed concentrically 
Several searches have also not yielded any prior art references or combination of references that would fully anticipate or render obvious all of the claimed limitations of the instant independent claims. As a result, the instant pending claims are deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN DOYLE whose telephone number is (571)270-5821.  The examiner can normally be reached on Monday - Friday, 0900 - 1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BENJAMIN DOYLE/Examiner, Art Unit 3746                                                                                                                                                                                                    
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746